DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Claim Status
Claims 1-20 are pending. 
Claims 1 and 14 are currently amended.
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Priority
	Priority to CON PCT/EP2017/070800 filed on 08/17/2017, which claims priority to EP patent application 16185992.1 filed on 08/26/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/10/2021 and 02/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
The rejection of claims 1-3, 5, 9-15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Sawan et al. (International Application Published Under the PCT WO 98/18330, Published 05/07/1998) is withdrawn in view of the amendments to the claims.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments


This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al. (International Application Published Under the PCT WO 98/18330, Published 05/07/1998) in view of Jafri (Canadian Patent Application Publication 2159522, Published 03/30/1997), Hoang et al. (US Patent 5334388, Published 08/02/1994), and DeMott et al. (US Patent 6770581 B1, Published 08/03/2004).
The claims are directed to a wipe comprising a textile material such as nylon and at least 0.1% polyhexamethylene biguanide adhered to the textile. The claims are directed to a method of sanitizing a surface including parts of the body from bacteria such as Psuedomonas aeruginosa ATCC 15442. The claims are further directed to the wipe comprising a fatty alcohol ethoxylate and/or chitosan.
Sawan et al. teach “An antimicrobial material is described which can be used to form on the surface on a substrate a non-leaching antimicrobial coating or layer which kills microorganisms on contact. The non-leaching antimicrobial coating or layer is a unique combination of an organic matrix immobilized on the surface of the substrate to having biocidal metallic materials non-leachably associated with the matrix. When a microorganism contacts the coating or layer, the biocidal metallic material is transferred to the microorganism in amounts sufficient to kill it. Methods of applying the coating or layer to a substrate also are provided. Therefore, the instant claims are anticipated by the prior art.” (abstract). “As used herein, the terms "non-leachable" or "substantially non-leachable" means that none or very minute amounts (e.g., below a certain threshold) of the organic and/or biocidal 
• Bacillus cereus (ATCC# 11778)-106 cfu/mL in 20 hours
• Escherichia coli (ATCC#8739)-106 cfu/mL in 20 hours
• Pseudomonas aeruginosa (ATCC#9027)- 106 cfu/mL in 20 hours
• Pseudomonas cepacia (ATCC#25416)-106 cfu/mL in 20 hours
• Pseudomonas diminuta (ATCC# 19146)- 106 cfu/mL in 20 hours
• Klebsiella pneumoniae (ATCC#13883)-106 cfu/mL in 20 hours
• Staphyllococus aureus (ATCC#6538)-106 cfu/mL in 20 hours
• Serratia marcescens (ATCC#S 100)-106 cfu/mL in 20 hours
• Enterococcus jaecalis (ATCC# 19433 )-106 cfu/mL in 20 hours
• Staphyllococus epidermidis (ATCC#l2228)-105 cfu/mL in 72 hours
• Candida albicans ( ATCC# 10231)-105 cfu/mL in 168 hours” (page 31, lines 18-27 and page 32, lines 1-4). 
Sawan et al. lacks a teaching wherein the wipe comprises non-leachable hydrophilic agent to increase the vertical wicking rate by at least 10%. Sawan et al. further lacks a teaching wherein the wipe comprises a fatty alcohol ethoxylate and/or chitosan.
DeMott et al. teach “advantageously, the yarn and/or fabric is chemically treated to render it hydrophilic. For example, the fabric may be treated with an anionic-ethoxylated sulfonated polyester (AESP, surfactant/stabilizer agent) and a high molecular weight ethoxylated polyester (HMWEP, lubricant/softener agent). This treatment allows the polyester fabric to absorb water very rapidly and promotes wicking, water transport, and dissipating through the fabric, and liquid retention, with the 
Jafri teaches a dry wipe for cleaning and removing organic films from almost any surface including skin when wiped with the moistened or wetted wipe (abstract). The wipes are made of cotton fibers (cellulose) (page 1, lines 7-11). The wipe is nonwoven fabric (page 2, lines 20-28). The fabric is impregnated with a composition comprising 5 to 95%  non-ionic surfactant such as a fatty alcohol ethyoxylate propoxylate, triethanolamine, sodium metasilicate, sodium hydroxide, and EDTA (prior art claim 8). 
Hoang et al. teach a dry wipe comprising an antimicrobial (abstract). The wipe further comprises a chitosan in an amount of 0.25-0.75% to provide humectant properties to the skin (column 1, lines 23-37). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply a hydrophilic coating to the wipe of Sawan et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the wipes of Sawan et al. with fabric that quickly feels dry to the touch. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the formulation of Jafri to the wipe of Sawan et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the wipes of Sawan et al. with the property of removing organic films from a surface such as skin.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add chitosan to the wipe of Sawan et al. and have a reasonable expectation of 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALI SOROUSH/Primary Examiner, Art Unit 1617